FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

YAN FANG DU, individually and as          
Assignee of Joon Hak Kim,                         No. 10-56422
                Plaintiff-Appellant,                D.C. No.
                 v.                              2:08-cv-06301-
ALLSTATE INSURANCE COMPANY;                        GW-PJW
DEERBROOK INSURANCE COMPANY, a                   ORDER AND
subsidiary of Allstate Insurance                  AMENDED
Company,                                            OPINION
              Defendants-Appellees.
                                          
         Appeal from the United States District Court
            for the Central District of California
          George H. Wu, District Judge, Presiding

                   Submitted May 11, 2012*
                     Pasadena, California

                     Filed June 11, 2012
                   Amended October 5, 2012

       Before: Harry Pregerson and Susan P. Graber,
   Circuit Judges, and Edward M. Chen, District Judge.**

                     Opinion by Judge Chen




  *The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
  **The Honorable Edward M. Chen, United States District Judge for the
Northern District of California, sitting by designation.

                               12077
                        DU v. ALLSTATE                   12079




                         COUNSEL

Andrew N. Chang and Stuart B. Esner, Esner, Chang &
Boyer, Pasadena, California, and Matthew B.F. Biren and
Sarina M. Hinson, Biren / Katzman, West Los Angeles, Cali-
fornia, for the plaintiff-appellant.

John T. Brooks, Luce Forward Hamilton & Scripps LLP, San
Diego, California, for the defendants-appellees.


                          ORDER

   The opinion filed on June 11, 2012, slip opinion page 6575,
and published at 681 F.3d 1118, is amended by the opinion
filed concurrently with this order.

  With these amendments, the panel has voted to deny
Appellees’ petition for panel rehearing. Judges Pregerson and
Graber have voted to deny the petition for rehearing en banc,
and Judge Chen has so recommended.

  The full court has been advised of the petition for rehearing
en banc, and no judge of the court has requested a vote on it.

  Appellees’ petition for panel rehearing and petition for
rehearing en banc are DENIED. No further petitions for
rehearing or for rehearing en banc shall be entertained.
12080                      DU v. ALLSTATE
                            OPINION

CHEN, District Judge:

                      I.      OVERVIEW

   Appellant Yan Fang Du brought this suit against Appellee
Allstate Insurance Company and its subsidiary Deerbrook
Insurance Company (collectively “Deerbrook”) for breach of
the implied covenant of good faith and fair dealing. Du was
injured in an accident caused by Deerbrook’s insured, Joon
Hak Kim. After Du received a judgment against Kim in the
amount of $4,126,714.46, Kim assigned his bad faith claim to
Du.

   Du brought the instant suit against Deerbrook, arguing that
Deerbrook breached the implied covenant of good faith and
fair dealing owed to its insured Kim when Deerbrook did not
attempt to reach a settlement of Du’s claims after Kim’s lia-
bility in excess of the policy limit became reasonably clear.
Du appeals the district court’s rejection of Du’s request to
instruct the jury that it could consider Deerbrook’s failure to
effectuate a settlement in determining whether Deerbrook
breached the implied covenant. We conclude there was no
evidentiary basis for the instruction. Accordingly, we affirm
the district court’s judgment.

     II.   FACTUAL AND PROCEDURAL BACKGROUND

1.     Du’s 2006 Personal Injury Lawsuit Against Kim

   On June 17, 2005, Joon Hak Kim was involved in an acci-
dent when his car collided with another vehicle. All four
occupants of the second vehicle — Appellant Yan Fang Du,
Li Jie Wang, Wan Hai Feng, and Shuo Feng — sustained
injuries. Kim’s insurance policy issued by Appellee Deer-
brook had a liability limit of $100,000 for each individual
                        DU v. ALLSTATE                    12081
claim, with an aggregate maximum of $300,000 for any one
accident.

   Over the next several months Deerbrook corresponded with
a number of lawyers who in succession represented Du. Deer-
brook attempted to obtain medical documentation from Du
and a statement from Kim but was not successful. Notwith-
standing the lack of cooperation by Du and Kim in providing
the documentation requested, Deerbrook eventually evaluated
the claim file on February 15, 2006. Deerbrook was aware
that there was a claim of serious injury by Du and accepted
Kim’s liability.

   No settlement demands or offers were made until June 9,
2006, when Marc Katzman, Du’s lawyer, submitted a
$300,000 global demand for all four plaintiffs. For the first
time, Du documented her medical costs at $108,742.92. The
demand also listed medical costs to Wan Hai Feng at
$6,676.00, Shuo Feng at $13,274.00, and Li Jie Wang at
$13,809.00.

   Anna Harcharik, Deerbrook’s adjuster, told Katzman there
was insufficient information about Wan Hai Feng, Shuo Feng,
and Li Jie Wang and suggested settling Du’s claim separately.
Katzman rejected the suggestion and indicated that Deerbrook
had to pay the full $300,000 policy limit and settle all claims.
In August 2006, Katzman rejected Deerbrook’s $100,000 set-
tlement offer to Du as “too little too late.”

   On October 31, 2006, Du filed a personal injury lawsuit
against Kim, and received a jury verdict of $4,126,714.46.
Deerbrook paid the $100,000 available under Kim’s liability
coverage to partially satisfy the judgment. Kim then assigned
his bad faith claim to Du in exchange for a covenant not to
execute.

2.   Du’s Claim Against Deerbrook

  In September 2008, Du, exercising the assignment of Kim’s
bad faith claim, filed suit against Allstate Insurance Company
12082                         DU v. ALLSTATE
and Deerbrook, alleging that Deerbrook breached the cove-
nant of good faith and fair dealing owed to Kim. Du alleged
that Deerbrook breached the implied covenant when Deer-
brook failed to affirmatively settle Du’s claim within Kim’s
policy limits even after Kim’s liability for a judgment in
excess of the policy limits became clear on February 15,
2006.

   At trial, Du proposed the following jury instruction based
on the Judicial Council of California Civil Jury Instruction
(“CACI”) 2337 (“Violation of Insurance Regulation or Indus-
try Practice”):

       In determining whether Deerbrook Insurance Com-
       pany breached the obligation of good faith and fair
       dealing owed to Mr. Kim, you may consider whether
       the defendant did not attempt in good faith to reach
       a prompt, fair, and equitable settlement of Yan Fang
       Du’s claim after liability [of its insured Kim] had
       become reasonably clear.

       The presence or absence of this factor alone is not
       enough to determine whether Deerbrook Insurance
       Company’s conduct breached the obligation of good
       faith and fair dealing. You must consider Deerbrook
       Insurance Company’s conduct as a whole in making
       this determination.1
  1
   By comparison, CACI 2337 provides:
      In determining whether [name of defendant] acted unreasonably
      or without proper cause, you may consider whether the defendant
      did any of the following:
      ...
      [(e) Did not attempt in good faith to reach a prompt, fair, and
      equitable settlement of [name of plaintiff]’s claim after liability
      had become reasonably clear.]
      ...
                         DU v. ALLSTATE                       12083
   The district court rejected this proposed jury instruction. It
concluded that an insurer has no duty to initiate settlement
discussions in the absence of a settlement demand from the
third-party claimant. The district court also ruled that there
was no factual foundation for the instruction, as “the issue of
settlement was broached at a sufficiently early time in the liti-
gation that it vitiates any claim or effective claim insofar as
a failure to initiate a settlement discussion.”

   At trial, the district court gave modified forms of CACI
2334 and 2337. Both of these instructions made clear that
breach of the covenant of good faith and fair dealing could be
found only if Deerbrook had failed to accept a reasonable set-
tlement demand, not for failing affirmatively to effectuate a
settlement. The jury returned a verdict for Deerbrook, and
judgment was entered in its favor. This timely appeal fol-
lowed.

             III.    STANDARDS OF REVIEW

   “The standard of review for an alleged error in jury instruc-
tions depends on the nature of the claimed error.” Jenkins v.
Union Pac. R.R. Co., 22 F.3d 206, 210 (9th Cir. 1994). “A
district court’s formulation of the jury instruction is reviewed
for abuse of discretion. If, however, the instructions are chal-
lenged as a misstatement of the law, they are then reviewed
de novo.” Duran v. City of Maywood, 221 F.3d 1127, 1130
(9th Cir. 2000) (per curiam) (internal quotation marks and
citation omitted).

   In addition, there must be a sufficient evidentiary founda-
tion to support giving the instruction. Mendez v. County of

   The presence or absence of any of these factors alone is not
   enough to determine whether [name of defendant]’s conduct was
   or was not unreasonable or without proper cause. You must con-
   sider [name of defendant]’s conduct as a whole in making this
   determination.
12084                       DU v. ALLSTATE
San Bernardino, 540 F.3d 1109, 1117-18 (9th Cir. 2008).
Whether there is sufficient evidence to support an instruction
is reviewed for abuse of discretion. Galdamez v. Potter, 415
F.3d 1015, 1021 (9th Cir. 2005); see also United States v.
Hairston, 64 F.3d 491, 494 (9th Cir. 1995).

                        IV.    DISCUSSION

   On appeal, Due contends the district court erred in refusing
to give its proposed instruction on the duty to settle — mod-
eled after CACI 2337. Du’s appeal raises three questions: (1)
whether the duty to settle described in CACI 2337 can be
breached absent a settlement demand from the third party
claimant; (2) whether Du’s proposed instruction could prop-
erly have been refused under the “genuine dispute doctrine”;
and (3) whether there was an evidentiary foundation for the
proposed instruction.

   As to the first question, we note that CACI 2337 is based
on California Insurance Code Section 790.03(h)(5) and was
intended to reflect the law after the California Supreme
Court’s decision in Moradi-Shalal v. Fireman’s Fund Insur-
ance Cos., 250 Cal. Rptr. 116 (1988). See Jordan v. Allstate
Ins. Co., 56 Cal. Rptr. 2d 312, 323-24 (Ct. App. 2007) (viola-
tions of section 790.03(h), while not directly actionable, can
serve as evidence that an insurer has breached the implied
covenant of good faith and fair dealing).2 Insurance Code Sec-
tion 790.03(h)(5) which identifies as an unfair claims settle-
ment practice “[n]ot attempting in good faith to effectuate
prompt, fair, and equitable settlements of claims in which lia-
bility has become reasonably clear,” has been construed as
extending the duty to settle beyond mere acceptance of a rea-
  2
    The Directions for Use state the following: “Although there is no pri-
vate cause of action under Insurance Code section 790.03(h) [citing
[Moradi-Shalal]), this instruction may be given in an insurance bad-faith
action to assist the jury in determining whether the insurer’s conduct was
unreasonable or without proper cause [citing Jordan].”
                        DU v. ALLSTATE                     12085
sonable settlement demand. See Pray ex rel. Pray v. Foremost
Insurance Co., 767 F.2d 1329, 1330 (9th Cir. 1985) (per
curiam) (section 790.03(h)(5) imposes upon an insurance
company the duty actively to “attempt to settle a claim by
making, and by accepting, reasonable settlement offers once
liability has become reasonably clear” (emphasis added));
McLaughlin v. Nat’l Union Fire Ins. Co., 29 Cal. Rptr. 2d
559, 576 (Ct. App. 1994) (“Section 790.03(h)(5) sweeps in a
broader range of behavior than . . . rejection of a settlement
demand within policy limits” (emphasis in original)). See gen-
erally Gibbs v. State Farm Mutual Insurance Co., 544 F.2d
423, 427 (9th Cir. 1976) (insurer may be found to have “ne-
glect[ed] its good faith duty when it fails to take affirmative
action in settling claim”); Boicourt v. Amex Assurance Co., 93
Cal. Rptr. 2d 763, 768 (Ct. App. 2000) (“[A] formal settle-
ment offer is not an absolute prerequisite to a bad faith action
. . . .”) (emphasis in original).

   On the other hand, Deerbrook cites California cases sug-
gesting no breach of the good faith duty to settle can be found
in the absence of a settlement demand, the typical context in
which the duty has been found. See Merritt v. Reserve Ins.
Co., 110 Cal. Rptr. 511, 524-25 (Ct. App. 1973) (rejecting
claim of bad faith based on insurer’s failure to initiate settle-
ment overtures in absence of demand by claimant); Coe v.
State Farm Mutual Automobile Insurance Co., 136 Cal. Rptr.
331, 339 (Ct. App. 1977) (stating that “actionable ‘bad faith’
arises, not from an insurance carrier’s obligation to settle, but
from an unwarranted failure to accept a reasonable settlement
offer”). But see Gibbs, 544 F.2d at 427 (rejecting the notion
that Merritt established a per se rule requiring a settlement
demand because “in that case no reasonable settlement oppor-
tunity existed”); Boicourt, 93 Cal. Rptr. 2d at 767 (noting that
Merritt’s choice of language suggesting a per se rule was both
“gratuitous[ ]” in the context of that case and “improvident”).

   On the second question, Deerbrook argues Du’s proposed
instruction was properly denied under the genuine dispute
12086                   DU v. ALLSTATE
doctrine because the law on the scope of the duty to settle in
this context is unsettled. The specific issue is whether the gen-
uine dispute doctrine applies to the duty to settle third party
claims. Compare CalFarm Ins. Co. v. Krusiewicz, 131 Cal.
App. 4th 273, 286 (2005) (applying doctrine in the context of
the duty to indemnify), with Johansen v. Cal State Auto. Ass’n
Inter-Ins. Bureau, 123 Cal. Rptr. 288, 292-93 (Cal. 1975)
(insurer’s belief that the policy does not provide coverage not
a permissible consideration in evaluating the reasonableness
of the settlement offer from third party), and Howard v. Am.
Nat’l Fire Ins. Co., 115 Cal. Rptr. 3d 42, 70 (Ct. App. 2010)
(“[I]t has never been held that an insurer in a third party case
may rely on a genuine dispute over coverage to refuse settle-
ment.”).

   [1] We need not resolve these two legal issues because we
find that in any event, the district court did not abuse its dis-
cretion in ruling there was no factual foundation for Du’s pro-
posed instruction. The district court found that, “the issue of
settlement was broached at a sufficiently early time in the liti-
gation that it vitiates any claim or effective claim insofar as
a failure to initiate a settlement discussion.” There is no dis-
pute that in June and July 2006, Deerbrook engaged with Du
in settlement negotiations; it made a $100,000 policy limits
offer to Du, which Du rejected. The bad faith claim asserted
here is that the case would have been settled within policy
limits had Deerbrook initiated earlier settlement negotiations.
Deerbrook contends that if there was a duty to initiate settle-
ment talks, it did so in a timely fashion in view of the circum-
stances. The record supports Deerbrook’s contention.

   [2] First, Deerbrook could not make an earlier offer
because Deerbrook lacked corroborating proof of the extent of
Du’s injuries and medical expenses. Prior to June 23, 2006,
the only information Deerbrook had regarding Du’s injuries
and medical bills were the uncorroborated and conflicting
assertions by Du and her counsel. Du’s expert conceded that
                          DU v. ALLSTATE                   12087
Deerbrook could not base a settlement offer solely on the rep-
resentations of claimant and claimant’s lawyer.

   Du’s expert also conceded that it was reasonable for Deer-
brook to rely on Katzman’s promise to provide Harcharik
with the medical information, a promise that remained unful-
filled until June 2006. Du’s expert further admitted that Deer-
brook could not have obtained Du’s medical records without
getting them from Du’s lawyers. The record shows that Deer-
brook made repeated efforts to obtain the information.

   [3] Second, prior to June 2006, Deerbrook had no proof of
the injuries of the other three individuals injured in the acci-
dent. Paying Du $100,000 could have left Kim underprotected
if the remaining three claims exceeded $200,000, especially
as prior counsel had asserted that the Fengs suffered “life
threatening” injuries.

   [4] In sum, there was no evidence that Deerbrook should
or could have made an earlier settlement offer to Du. Accord-
ingly, the district judge did not abuse his discretion in finding
there was no evidentiary basis for Du’s proposed instruction.

                     V.     CONCLUSION

   The district court did not abuse its discretion in refusing
Du’s instruction because there was no evidentiary foundation
for it. Accordingly, we affirm the judgment.

  AFFIRMED.